

114 S409 IS: Military Sex Offender Reporting Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 409IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Burr (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend the Sex Offender Registration and Notification Act to require the Secretary of Defense to
			 inform the Attorney General of persons required to register as sex
			 offenders.
	
 1.Short titleThis Act may be cited as the Military Sex Offender Reporting Act of 2015.
		2.Registration of sex offenders released from military corrections facilities or upon conviction
 (a)In generalThe Sex Offender Registration and Notification Act is amended by inserting after section 128 (42 U.S.C. 16928) the following:
				
 128A.Registration of sex offenders released from military corrections facilities or upon convictionThe Secretary of Defense shall provide to the Attorney General the information described in section 114 to be included in the National Sex Offender Registry regarding persons—
 (1)(A)released from military corrections facilities; or (B)convicted if the sentences adjudged by courts-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), do not include confinement; and
 (2)required to register under this title..
 (b)Technical and conforming amendmentThe table of contents of the Adam Walsh Child Protection and Safety Act is amended by inserting after the item relating to section 128 the following:
				Sec. 128A. Registration of sex offenders released from military corrections facilities or upon
			 conviction..